                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    THE PHOENIX INSURANCE COMPANY, a                   CASE NO. C19-1983-JCC
      foreign insurance company,
10
                                                         MINUTE ORDER
11                           Plaintiff,
                 v.
12
      DIAMOND PLASTICS CORPORATION, a
13    Nevada corporation; H.D. FOWLER
      COMPANY, a corporation;
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19          This matter comes before the Court on the parties’ joint motion for an extension of time
20   for Defendant H.D. Fowler Company to respond to Plaintiff’s complaint (Dkt. No. 18). Having
21   thoroughly considered the motion and the relevant record, and finding good cause, the Court
22   hereby GRANTS the motion. Defendant H.D. Fowler Company shall file its answer or otherwise
23   respond to Plaintiff’s complaint no later than February 3, 2020. The deadline for pleadings
24   responsive to Defendant H.D. Fowler Company’s response shall be computed from the date on
25   which the response is filed in accordance with the Federal Rules of Civil Procedure.
26          //


     MINUTE ORDER
     C19-1983-JCC
     PAGE - 1
 1        DATED this 13th day of January 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1983-JCC
     PAGE - 2
